496 So. 2d 976 (1986)
Derek ARCHIE, Appellant,
v.
The STATE of Florida, Appellee.
No. 86-1629.
District Court of Appeal of Florida, Third District.
November 4, 1986.
Derek Archie, in pro per.
Jim Smith, Atty. Gen., for appellee.
Before NESBITT and DANIEL S. PEARSON and JORGENSON, JJ.
PER CURIAM.
We affirm the trial court's summary denial of Derek Archie's third successive post-conviction relief motion. A successive motion pursuant to Florida Rule of Criminal Procedure 3.850 which fails to allege new or different grounds may be dismissed if there has been a prior determination upon the merits. Christopher v. State, 489 So. 2d 22 (Fla. 1986); McCrae v. State, 437 So. 2d 1388 (Fla. 1983); Fla.R.Crim.P. 3.850. *977 Derek Archie relies upon the same grounds in this motion as in his two previous motions, that he was denied effective assistance of counsel. Although Archie's first motion was denied without hearing, this court, upon Archie's appeal, determined that he was entitled to no relief based upon the record. Archie v. State, 420 So. 2d 388 (Fla.3d DCA 1982). Archie's second motion was denied by the trial court as well, and we dismissed his appeal. Archie v. State, 430 So. 2d 461 (Fla.3d DCA 1983). Since Archie raises no new grounds in this motion and there has been a prior determination upon the merits, by this court, that Archie is entitled to no relief, the trial court correctly denied this successive motion for post-conviction relief without a hearing. Accordingly, we
Affirm.